Title: To Thomas Jefferson from J. P. P. Derieux, 23 October 1802
From: Derieux, J. P. P.
To: Jefferson, Thomas


          
            Monsieur
            Charlotte ville ce 23. oct. 1802.
          
          Etant actuellement sur mon chemin pour aller M’embarquer, et esperant que vous etiés encore a Monticello; J’avois pris la liberté de m’y presenter pour avoir L’honneur de vous assurer de mes respects, et vous demander La grace de voulloir bien m’accorder un passe-port pour France, et un certifficat de ma résidence en Virginie depuis 1784. avec celui de mon caractere et des malheurs du feu qui m’ont réduits dans une trés grande indigence avec ma femme et huit enfants; oserai-je prendre la liberté de vous supplier, Monsieur de voulloir bien me faire la grace de me les adresser Chés Mr. George Jefferson Mercht a Richmond ou je serai dans peu de Jours.
          La dépreciation extraordinaire dans la fortune de Mde. Bellanger, dont j’ai eté plus particulierement informé par mes dernieres lettres de France, presse encore davantage sur ma grande necessité d y aller moi même faire des exertions personnelles sans les quelles il est evident que je ne pourois esperer n’y de faire honneur a mes affaires ici, n’y donner aucune existance a mes enfants. Il m’en coute beaucoup de me séparer de ma famille dans un tems ou sa subsistance est si incertaine, mais les raisonements de Mde. DeRieux ont eté Si persuasifs, quils ont prevalus sur ma grande difficulté a la laisser dans une telle situation, et elle a préferé s’assujettir a touttes les peines de mon absence plutot que de vivre plus longtems dans des incertitudes qui font le malheur de ses jours. Elle est a 4. miles de Lewisburg dans Le County de Green brier avec nos huit Enfants sur une plantation Louée dont mes deux garçons ainés cultivent la terre.
          J’ay L’honneur d’etre dans les sentiments du plus profond respect Monsieur Votre trés humble et trés obeissant se[rviteur]
          
            Justin Pierre Plumard de Rieux
          
         
          EDITORS’ TRANSLATION
          
            Sir
            Charlottesville, 23 Oct. 1802
          
          Being en route to embarkation, and hoping you were still at Monticello, I took the liberty of presenting myself there to have the honor of assuring you of my respect and to request that you grant me a passport for France and an attestation of my residence in Virginia since 1784, as well as of my character and of the misfortunes of fire which have reduced me to the greatest indigence, along with my wife and eight children. May I take the liberty of entreating you, Sir, to do me the favor of addressing it to Mr. George Jefferson, merchant in Richmond, where I shall be in a few days?
          The extraordinary depreciation of Madame Bellanger’s fortune, of which I have been specifically informed in my most recent letters from France, makes it all the more urgent for me to go in person to undertake the personal efforts without which it is clear that I could never hope to do justice to my business here or provide for my children. It is painful for me to leave my family at a time when their survival is so uncertain, but Madame Derieux’s arguments were persuasive enough to overcome my great difficulty in leaving her in such a situation. She preferred to assume all the burdens of my absence rather than continue to live in the uncertainty that causes her daily unhappiness. She is four miles from Lewisburg in Greenbrier County with our eight children on a rented plantation, cultivated by my two eldest sons.
          With my deepest respect, Sir, I have the honor of being your very humble and obedient servant.
          
            Justin Pierre Plumard de Rieux
          
        